Plaintiff in error, hereinafter referred to as defendant, was convicted in the county court of Comanche county of the crime of unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $150 and imprisonment in the county jail for a period of 30 days.
The evidence of the state was that the officers with a search warrant went to the premises of the defendant; that, as they reached the place, defendant was sitting in front of a window in the front room; that as he saw the officers coming he went to the back part of the house; that the doors were locked and the officers had to cut through a screen to get into the house; that, when the officers got into the house, they heard the water filling up the toilet bowl; that a half-gallon fruit jar, with an inch of whisky in the bottom, was left in the bathroom, this evidence tending to prove that defendant had gone into the bathroom and emptied a half gallon of whisky *Page 248 
into the bowl of the toilet; that empty bottles, corks, funnels, and other evidence of intent to dispose of whisky were found on the premises; that the home of defendant was a place of public resort; that it was a place where persons who were in the habit of drinking intoxicating liquor made frequent visits; that defendant's residence had the reputation of being a place where intoxicating liquor was kept and sold.
Defendant did not take the witness stand to testify in his own behalf.
Defendant first contends that the court erred in not allowing him to question the searching officers, who were witnesses for the state, as to who was in possession of the search warrant at the time the search was made.
Counsel for defendant filed a motion to suppress the evidence because of the unlawful search, and attached to such motion copies of the affidavit for the search warrant and the search warrant with the return, which return showed it was directed to and served by the sheriff.
It is not intimated in the brief that the search warrant was not served, or that it was improperly served, and no offer of proof was made by the defendant. This court is left entirely in the dark as to what the answer of the witness would have been or as to what defendant expected to prove by the witnesses if they were permitted to answer. There must be some specific showing of prejudicial error. Killough v. State,6 Okla. Cr. 311, 118 P. 620.
Next, defendant contends that the trial court erred in permitting the state as a part of its case to prove the general reputation of the home of defendant as being a place where intoxicating liquor was kept and sold. *Page 249 
The state first proved that the home of defendant was a place of public resort; that it was a place where persons who were in the habit of drinking intoxicating liquor made frequent visits. This evidence under the proof here was admissible. Kirk v. State, 11 Okla. Cr. 203, 145 P. 307; Ward v. State,15 Okla. Cr. 150, 175 P. 557; Beatty v. State, 34 Okla. Cr. 418,246 P. 1103; Welch v. State, 35 Okla. Cr. 2, 246 P. 1113.
Finally, defendant contends that the evidence is insufficient to support the verdict of the jury.
While the evidence is mostly circumstantial, it was sufficient to support the verdict of the jury.
For the reasons stated, the cause is affirmed.
EDWARDS, J., concurs.